Citation Nr: 1723713	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-22 443	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1945 to December 1946.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2013 rating decisions by the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  In February 2016, a videoconference hearing was held before the undersigned (addressing whether new and material evidence was received to reopen claims of service connection for right and left knee disabilities); a transcript is in the record.  In June 2016, the Board reopened the claims of service connection for right and left knee disabilities, and remanded those claims (on de novo review) and claims of service connection for right and left shoulder and lumbar spine disabilities for additional development.  

[The Board's June 2016 decision also reopened a claim of service connection for tinnitus, and granted service connection for tinnitus, resolving that matter.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A right knee disability was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that such disability is etiologically related to the Veteran's service.

2.  A left knee disability was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that such disability is etiologically related to the Veteran's service.

3.  A right shoulder disability was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that such disability is etiologically related to the Veteran's service.

4.  A left shoulder disability was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that such disability is etiologically related to the Veteran's service.

5.  A low back disability was not manifested in service or for many years thereafter, and the preponderance of the evidence is against a finding that such disability is etiologically related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  Service connection for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).
5.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in March 2009 and February 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs) are essentially unavailable.  In such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  Notably, the cited caselaw does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Private and VA medical records have been secured.  The Veteran was afforded VA examinations to determine the etiology of his knee, shoulder and low back disabilities.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the February 2016 videoconference hearing, the undersigned identified the issues and advised the Veteran of what is necessary to reopen the claims and what is necessary to substantiate the claims on de novo review.  (As noted above, at the hearing the issues were whether new and material evidence had been received to reopen claims of service connection for right and left knee disabilities.)  After the hearing the case was remanded for development of medical evidence.  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A February 1946 morning report shows that the Veteran was returned to duty from a hospital in Japan.

The Veteran's discharge certificate shows that he was awarded the parachutist's badge.

In an October 1986 letter R.A. Rock, M.D., a private physician, stated that the Veteran had experienced trouble with his left knee for about one year.  It was noted he had had multiple injuries at work and that he had increasing trouble with his left knee for the previous year.  The examiner stated he was sure that the Veteran had degenerative changes in the knee.  

The Veteran was seen by Dr. Rock in October 1989 for trouble in both knees.  It was noted he had narrowing in the medial compartments of the left knee and narrowing in the right knee.  

Private medical records show that in October 1989 the Veteran stated that he fell on both knees at work in 1986 and had had knee problems since then.  X-rays from 1986 and 1989 showed osteoarthritis of both knees.  In January 1994, another private physician noted that the Veteran described difficulties with his right knee starting approximately in 1991 or 1992.  He stated he had a remote kidney infection in the mid 1980's and that something settled in his knee.  

VA outpatient treatment records show that in October 2003, the Veteran was seen for complaints of right shoulder pain.  He stated that it had been hurting intermittently for a short period of time.  The pain was localized at the acromioclavicular joint.  He stated he started to experience knee and lumbar spine pain after a parachuting accident in service; he related that he landed very hard on both knees and the back, and that was dragged for about a mile.  He noted that he has had knee and back pain since then, and that it had progressed.  X-rays showed degenerative joint disease of the right shoulder.  The assessment was the Veteran had a history of injuries to both knees and the lumbar spine in service.  In November 2003, he complained of left shoulder pain.  It was noted there was evidence of a myofascial trigger pint at the superior angle of the scapula.  X-rays showed advanced spondylosis of the lumbar spine.  

In May 2009, the Veteran stated that he made 23 parachute jumps during service and that on his fourth training jump he sustained an injury from a hard landing and spent a week in a hospital.  The assessment was degenerative joint disease of both knees with status post bilateral total knee arthroplasties.  The examiner noted that there was discussion regarding the likelihood of a correlation between the Veteran's service jump history and his bilateral knee disabilities.  In May 2010, the Veteran stated that he had always had back pain and had re-injured the back in 2007.

In September 2010, the Veteran submitted a statement identified as from a joint surgeon in the New Mexico National Guard, who indicated that the Veteran asked him to review his medical records.  He noted that the Veteran stated that he experienced bilateral knee pain after his fourth parachute jump.  After a fifth jump, he was seen at a field hospital due to the pain.  It was the surgeon's opinion that the Veteran's military activities were directly contributory in part to the diagnosis of bilateral tricompartmental degenerative joint disease of the knees in January 2001.  He also stated that the Veteran's military service and subsequent surgeries/sequelae were directly related in part to his knee pain.
VA outpatient treatment records show that in September 2010 the Veteran reported the onset of left shoulder problems three months prior.  It was noted that July 2010 X-rays of the left shoulder found evidence of moderate degenerative changes of the acromioclavicular and posterior glenohumeral joints.  

On August 2012 VA joints examination, the examiner stated that he reviewed the record.  He noted that left knee degenerative changes were described by a private physician in October 1986.  The private physician also indicated that the left knee pain had been present for a year.  The diagnosis was osteoarthritis, status post bilateral knee arthroplasties.  The examiner opined that it was less likely as not that the Veteran's bilateral knee disability was incurred in or caused by service.  He noted that there was no evidence of a knee condition prior to 1986, when osteoarthritis was diagnosed.  He stated that from the Veteran's discharge from service until 1986 there were no medical encounters to establish osteoarthritis or a preceding condition of the knees.  He noted that any number of traumatic events could have occurred to cause or hasten the development of arthritis in the 40 year period between service and the diagnosis of osteoarthritis.  He stated that it is not unusual to see development of significant arthritis in a person nearly 60 years old.  

On March 2013 VA shoulder examination, the Veteran stated that during service he started to have back pain that would spread to the shoulders.  He noted that he did not complain of shoulder pain until 10 years [prior to the examination] when he began to have left shoulder pain radiating from the neck.  He said that his right shoulder pain began later.  The examiner reviewed the clinic notes and noted that the Veteran complained of right upper back and neck spasms in December 2000.  There were no complaints of shoulder pain at that time.  The diagnosis was degenerative joint disease of both shoulders.

On March 2013 VA spine examination, the Veteran reported that he experienced lumbar spine and left knee pain after a parachuting accident in service.  He related that he landed very hard on both knees and his back and was dragged for about a mile.  He stated that he has had back pain since then and that it has progressed over the years.  He acknowledged that he had not complained of back pain until 10 years [prior to the examination].  The diagnosis was degenerative joint disease of the lumbar spine. 

The examiner stated that he was unable to provide an opinion regarding the etiology of the Veteran's bilateral shoulder and lumbar spine disabilities without resorting to speculation.  He stated that although parachute jumps can transmit shock waves along the spine and initiate a degenerative process, there was no documentation of back or shoulder problems until more than 50 years from separation from service.  He noted a September 2010 outpatient visit when the Veteran reported the onset of shoulder problems three months earlier, and also denied a history of significant injury or trauma.  He stated that based on a review of the medical records, there was no evidence of a shoulder condition existing prior to 2003.  He also noted that there were no medical encounters present to establish osteoarthritis from service until 2003, and that given the 50-year interval between service discharge and the eventual diagnosis of osteoarthritis, any number of traumatic events might have occurred to cause or hasten the development of arthritis. He stated that it is not unusual to see the development of significant arthritis in the Veteran's age group as a natural progression of the degenerative process.  Therefore, it would be mere speculation to find a causal connection between events in service and the Veteran's eventual development of degenerative changes in the shoulders and lumbar spine.

In a March 2013 addendum, another VA physician noted that he reviewed the record and opined that it was less likely than not that the Veteran's bilateral shoulder condition was related to parachute jumps in service.  He stated that the Veteran's care at the VA medical center began in December 2000 and that the October 2003 clinic notes indicate that his right shoulder had been bothering him for a short period of time.  The first reference to left shoulder pain was in November 2003.  The provider opined that while possible, it was less likely than not that the lumbar spine degenerative disease was related to service.  He noted that the main support for the Veteran's claim was the fact he had been awarded a parachutist badge.  He acknowledged that the Veteran had been hospitalized in February 1946 and was returned to full duty upon discharge from the hospital (which would not be consistent with a significant back injury).  The examiner noted that the injury did not prevent the Veteran from successfully earning a parachutist badge.  He also noted that the Veteran worked at manual labor for many years.  He stated that it was more likely that the Veteran's lumbar spine degeneration occurred following service rather than during service.  

On October 2016 VA knee examination, the Veteran stated that he believed that his knee problems are related to his parachute jumps in service.  He said that on one jump, the wind blew his parachute and he was dragged for about a mile.  He stated that he developed low back and left shoulder pain after that, but did not have knee pain.  He related that at the time he was seen by a medical provider, was treated with aspirin, and returned immediately to regular duty.  He noted that he worked in manual labor for 33 years and "never went to the doctor except when he got something in his eye."  He explained that he did not go to a doctor because he was afraid he would lose his job.  He stated that he was very active in sports following service.  He noted he first sought medical attention for his left knee in 1986 and that he subsequently was seen for both knees.  The diagnosis was degenerative arthritis of both knees.  

On October 2016 VA spine examination, the Veteran's history was similar to that noted on knee examination.  He stated that when he was injured in service, he received treatment for his back and shoulder, and that after service he was first seen for back pain in 2003.  The diagnosis was lumbar spine degenerative joint disease.

On October 2016 VA shoulder examination, the Veteran stated that he never sought treatment for his shoulders until around 2010.  The diagnosis was left shoulder rotator cuff tear and degenerative arthritis.  

The examiner reviewed the record and opined that it was less likely than not that the Veteran's lumbosacral, bilateral knee and bilateral shoulder disabilities were incurred in or caused by service.  She noted that there were no medical records to corroborate the claimed injury and that the Veteran stated that he went back to his usual duties after the injury.  He also stated that following service he was very active in sports and worked in manual labor for 33 years.  He acknowledged that he did not seek medical care for his back until he was 76 years old; for his left knee until he was 59 years old; for his right knee until he was 64 years old; and for his shoulders until he was 83 years old.  She stated that due to the Veteran's very active life after service and with no medical attention until he was 76 years old, it would be highly unlikely that the parachute jumps in service caused his back condition or bilateral knee disability.   She noted that osteoarthritis is a disease of advanced age and would be an expected finding in someone 76 years of age (regarding his lumbar spine) or 59/64 years of age (regarding his knees).  She noted that X-rays of the right shoulder in 2003 were normal.  She stated that without a history of chronic pain, she could not find that any shoulder disease found on X-rays could possibly be related to an injury in service i.  She noted that left shoulder osteoarthritis would be an expected finding in someone 83 years old.  She also observed that the Veteran's complaints were of neck pain that radiated to the top of his shoulders in a trapezius muscle distribution and that he had tenderness over the trapezius muscles and not the shoulders, and that such symptoms were more consistent with neck pain than shoulder pain.  The examiner noted that the Veteran had cervical spondylosis and myelopathy which were the more likely the causes of his current complaints.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (among them arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

It is not in dispute that the Veteran has arthritis of both knees, both shoulders and the lumbar spine.  (The Board acknowledges that a right shoulder disability was not diagnosed on October 2016 VA examination, but arthritis of that joint was found on the March 2013 VA examination-and presumably had not resolved.)  The Veteran attributes his knee, shoulder and low back disorders to a parachuting injury in service.  The Veteran's STRs are essentially unavailable, but a February 1946 morning report confirms that he was hospitalized at that time.  The record confirms that the Veteran was awarded the parachutist badge.  He is competent to report a parachute accident injury in service, and the Board finds no reason to question the credibility of his reports that such injury occurred.  However, that does not establish that he has chronic disability residual from such injury.

There is no evidence that a chronic right or left knee, right or left  shoulder or  low back disability (to include arthritis) was manifested in service, or that arthritis in any of those joints was manifested to a compensable degree earlier than decades following.  Therefore, service connection for such disabilities on the basis that they became manifest in service, or on a presumptive basis (for arthritis of any of the joints as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

What remains for consideration is whether the evidence of record otherwise shows that the Veteran's bilateral knee, bilateral shoulder, and low back disabilities are related to his service/injury therein  The evidence supporting his claim includes the opinion of a New Mexico National Guard joint surgeon who stated that he reviewed some (unspecified) records and noted that the Veteran had participated in 23 parachute jumps.  The Veteran informed him that he was hospitalized for knee pain following one jump.  The surgeon concluded that the Veteran's bilateral knee arthritis was due to his service.  Notably, the surgeon did not specify what records were reviewed (other than something indicating the Veteran was a parachutist).  Significantly, he did not address that when the Veteran sought treatment in 1986, he reported that his left knee problems had been present for approximately one year (rather than since service); reported he had had numerous injuries at work; and in 1989 told another doctor that he fell on his knees at work in 1986 and has experienced problems since that injury.  It was until October 2003 that the Veteran was first noted in clinical records to have  reported that his knee problems began in service.  And on October 2016 VA examination, he again denied having knee pain following the parachute accident in service.  As the opinion by the joint surgeon is based on an incomplete factual background it is lacking in probative value, and is inadequate for rating purposes.

The Veteran has similarly provided varying accounts regarding the onset of his bilateral shoulder and low back disabilities.  In October 2003 he reported right shoulder pain present for a brief period of time.  When he was examined by the VA in March 2013, he stated that he had back pain in service, which spread to his shoulders.  He acknowledged at that time that he had not sought treatment for his shoulders until the early 2000's.  On the October 2016 VA examination, he stated that he had first been seen for back pain in 2003.  

VA examiners have provided opinions regarding the etiology of the Veteran's knee, shoulder and low back disabilities in 2012, 2013 and 2016.  While all are unfavorable to the Veteran, the Board will focus on the most recent opinion, as that opinion is the most complete, and most probative.  In its June 2016 remand, the Board directed that the examiner specifically consider the fact that the Veteran stated he had been treated for knee complaints shortly after he was discharged from service.  While the examiner did not comment on such report, the Board finds that such omission did not violate the Board's remand instructions, given that on that examination the Veteran specifically indicated that he did not have knee pain at the time of the injury in service.  The failure to comment on reports of alleged treatment soon after service does diminish the validity of the conclusions the examiner reached.  She opined that the Veteran's bilateral knee, bilateral shoulder and low back disabilities ae not related to service.  She specifically noted that ( per treatment  records in his file)  he was not seen for such complaints until at least 40 years after his separation from service.  She further noted that he was able to resume regular duties (and completed many more jumps) after the claimed injury.  She also noted that he was able to participate in sports and work as a manual laborer for more than three decades (also weighing against the presence of significant back, shoulder, or knee disabilities for a lengthy postservice period).  

Greater weight may be placed on one physician's opinion over another's depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The Board finds that the medical opinion by the October 2016 VA examiner merits the greatest probative value, and is persuasive.  The VA opinion reflects familiarity with the Veteran's entire record and includes rationale that points to factual data that support the conclusions reached, including that the Veteran's activities after service and his own early histories contradict that he acquired chronic disabilities of the knees, shoulders, or back from an injury in service.  

The Veteran's statements regarding the etiology of his shoulder , knee, and low back disabilities merit limited probative value.  While it may readily be conceded that as a parachutist the Veteran sustained injuries to his shoulders, knees, and back in service, whether current knee, shoulder and back disabilities, first clinically documented many decades after service may be related to service, to include a remote injury therein, is a medical question that requires medical expertise.  It is beyond the scope of common knowledge, and incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson, and the only medical opinion he has submitted in support of his claim has, as was noted above, been found to lack probative value.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims of service connection for right and left knee, right and left shoulder and low back disabilities.  Accordingly, the appeals in these matters must be denied


ORDER

Service connection for right and left knee disabilities, right and left shoulder disabilities, and a lumbar spine disability is denied. 


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


